ELECTRONIC RECORD
                                                                            IZ03-W

COA #      07-13-00383-CR                        OFFENSE:        22.01


           James Howard Taylor v. The State
STYLE:     ofTexas                               COUNTY:         Hood

COA DISPOSITION:       Reverse and Remand        TRIAL COURT: 355th District Court


DATE: August 8. 2014             Publish: YES    TC CASE #:      CR12392




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         James Howard Taylor v. The State of
         Texas                                          a*           f£03"/4
          SPa"*S                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

        f&fisec/                                      JUDGE:

DATE:    P*<z. /7. 20/V                               SIGNED:                        PC:

JUDGE: f*C '       K&*jAr 0.           HsduM          PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD